Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks submitted December 07, 2020 were received.
Amended claims 1, 3-5 7-17 and 21-23, filed December 07, 2020 are pending and have been fully considered.  Claims 2, 6 and 18-20 have been canceled.  Claims 21-23 are new.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Terminal Disclaimer
The terminal disclaimer filed on December 07, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/339670 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-5, 7-17 and 21-23 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a process for treating gasoline, comprising: 1) splitting a gasoline feedstock into a light gasoline fraction and a heavy gasoline fraction; 2) optionally, subjecting at least a portion of the resulting light gasoline fraction to etherification to obtain an etherified oil; and 3) contacting the resulting heavy gasoline fraction with a mixed catalyst and subjecting it to desulfurization and aromatization in the presence of hydrogen to obtain a heavy gasoline 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Latosha Hines/Primary Examiner, Art Unit 1771